Per Curiam.
1. Inasmuch as no extraordinary relief was prayed, the petition did not require the sanction of the judge prior to its filing, under the Code of 1933, § 81-112 (Code of 1910, § 5545) ; Dougherty v. Fouche, 149 Ga. 608 (101 S. E. 578).
2. The refusal of the judge to order the petition filed was not a final judgment that could be reviewed by the Supreme Court. Code of 1933, § 6-701 (Code of 1910, § 6138).

Writ of error dismissed.


All the Justices concur.

Gilbert, J., concurs' specially.